Exhibit 10.2

THE PHOENIX COMPANIES, INC

NON-QUALIFIED STOCK OPTION AGREEMENT

(PERFORMANCE AND SERVICE-VESTING AWARDS)

1. The Phoenix Companies, Inc. (“Company”) hereby grants to the Optionee named
below an option (“Option”) to purchase, in accordance with and subject to the
terms and restrictions of The Phoenix Companies, Inc. Stock Incentive Plan
(“Plan”), a copy of which has been provided or made available to you and is made
part hereof, the number of shares of common stock, par value of $ .01 per share
(“Common Stock”) (“Shares”) of the Company at the option price per share set
forth below. This page is the first page of The Phoenix Companies, Inc.
Non-Qualified Stock Option Agreement (“Agreement”) which describes your rights
with respect to the Options granted to you hereby and which constitutes a legal
agreement between you and the Company.

1. Optionee Name:

    Social Security Number:

2. Type of Option:                                              Nonqualified
Stock Option

3. Grant Date:

    Number of Shares Covered by Option:

    Option Price per Share:

4. Expiration Date:

5. Performance Requirement*:

6. Vesting Date(s)*:                                              ____ % on
[Date]

                                        
                                                     ____ % on [Date]

 

  * See Section B. of this Agreement for a description of the interaction of the
Performance Requirement and the Vesting Date(s).

IN WITNESS WHEREOF, both The Phoenix Companies, Inc. and the Optionee agree to
be bound by the terms and provisions of this Agreement, as of the date noted
below.

 

THE PHOENIX COMPANIES, INC. By:       Authorized Officer Date:       OPTIONEE:  
    (Please sign and return this page)

 

1



--------------------------------------------------------------------------------

AGREEMENT (continued)

A. Definition of Certain Terms

Capitalized terms not otherwise defined herein, have the meaning ascribed to
them in the Plan.

B. Terms and Conditions for Exercising Option

Except as provided below, this Option shall become exercisable to acquire Shares
of Common Stock in installments expressed as a percentage of the Number of
Shares Covered by this Option from and after the Vesting Date(s) of this Option
as outlined on page one of this Agreement, subject to the achievement of the
Performance Requirement set forth on page one. Assuming that the Performance
Requirement is met, the vesting schedule is as follows: (1) [x] % upon the later
of the [x] anniversary of the Grant Date of the award and achievement of the
Performance Requirement; and (2) [x] % upon the later of the [x] anniversary of
the Grant Date and the achievement of the Performance Requirement. The full
Option award will be forfeited if the Performance Requirement is not met by the
Expiration Date. The Option granted under this Agreement may not be exercised
for less than ten whole Shares, and no fractional shares will be issued at any
time.

C. Duration of Option

These provisions shall govern the duration, even if any Plan provisions conflict
with them:

 

  (i) The Option granted under this Agreement shall become immediately and fully
exercisable upon the Optionee’s death and be exercisable at any time prior to
the Expiration Date or within five years, whichever period is shorter, assuming
the relevant Performance Requirement has been achieved at or prior to the date
of death.

 

  (ii) Upon the Optionee’s “Approved Retirement” or “Disability” as defined in
the Plan, the Option granted shall continue to vest and become exercisable at
any time prior to the Expiration Date or within five years, whichever period is
shorter, assuming the relevant Performance Requirement has been achieved prior
to the end of such period.

 

  (iii) Upon termination of the Optionee’s employment in the event of certain
sales or divestitures as defined in the Plan, the Committee may provide that the
Option shall continue to vest and be exercisable at any time prior to the
Expiration Date or within three years, whichever period is shorter, assuming the
relevant Performance Requirement has been achieved prior to the end of such
period.

 

  (iv) Upon termination of employment or contractual relationship with the
Company or participating Subsidiary for any other reason, the Optionee shall
have a right to exercise any vested portion of the Option prior to the
Expiration Date or within thirty days, whichever period is shorter, assuming the
relevant Performance Requirement has been achieved prior to the end of such
period.

 

  (v)

The Option granted under this Agreement and not yet exercised shall be forfeited
in the event of the Optionee’s employment or contractual relationship with the
Company or

 

2



--------------------------------------------------------------------------------

participating Subsidiary is terminated for “Cause” as defined in the Plan or for
violation of the Company’s established policy on Insider Trading.

D. Change of Control of the Company

Upon a termination of employment with the Company due to Good Reason or a
termination by the Company (or its successor) without Cause, in each case in
connection with a Change in Control (as these terms are defined in the Change in
Control Agreement entered into between the parties on January 1, [20__], or any
successor change in control agreement between the parties), if the Performance
Requirement has been met, the Option shall be immediately and fully exercisable,
and if the Performance Requirement has not been achieved upon a Change in
Control, a pro-rated portion of the Option shall vest and become exercisable in
an amount equal to (i) minus (ii) below, rounded up to the nearest whole share,
where (i) is equal to the Number of Shares Covered by Option multiplied by the
ratio of (1) the number of days that you were actively employed since the Grant
Date, divided by (2) the number of days between the Grant Date and the
Expiration Date, and (ii) is equal to the Number of Shares Covered by Option
that have already vested in accordance with Section B. In the case of a Change
in Control, the Committee may provide that the Option may be cancelled in
exchange for a cash payment or Alternative Award as determined in accordance
with the Plan. For the avoidance of doubt, the full or partial vesting of this
Option in connection with a Change in Control of the Company is only applicable
when there is a qualifying termination of employment in connection with such
Change in Control.

E. Exercising the Option

This Option may be exercised for the number of Shares specified by giving notice
to the Company’s selected stock option broker (“Broker”).

The notice should refer to this Option (by the Grant Date), and the notice
should include the following information:

 

  1. The number of shares of Common Stock for which the Option is being
exercised.

 

  2. The name or names of the persons in whose names the stock certificate for
the Shares should be registered.

 

  3. The address to which the stock certificate should be sent.

In addition to your notice, you must indicate the method by which you will pay
the exercise price. Payment of the exercise price may be made:

 

  1. In cash;

 

  2. By exchanging shares of Common Stock owned by the Optionee (which are not
the subject of any pledge or other security interest);

 

  3. Through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Common Stock; or

 

3



--------------------------------------------------------------------------------

  4. By any combination of the foregoing.

The combined value of all cash paid and the Fair Market Value of any such Common
Stock so tendered to the Company, valued as of the date of such tender, must be
at least equal to such Option Exercise Price required to be paid for the Shares
being exercised. If payment is to be made in whole or part as cash, you must
include a check payable to the Broker.

F. Tax Payments and Withholding

Whenever Common Stock is to be issued or cash paid pursuant to the exercise of a
Stock Option under this Agreement, the Company shall have the power to withhold,
or require the Optionee to remit, an amount sufficient to satisfy Federal,
state, and local withholding tax requirements relating to such transaction, and
the Company may defer payment of cash or the issuance of Common Stock until such
requirements are satisfied. The Company may permit the Optionee to elect,
subject to such conditions as the Company may impose:

 

  1. To have Shares otherwise issuable upon the exercise of an Option withheld
by the Company, or

 

  2. To deliver to the Company previously acquired shares of Common Stock having
a Fair Market Value as of the date of exercise equal to all or part of the
Optionee’s Federal, state, and local tax obligation associated with the
transaction and cash equal to the balance of such tax obligation.

G. Adjustment of the Number of Option Shares

In the event of any Common Stock dividend or Common Stock split,
recapitalization (including, but not limited to, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders (other than ordinary cash dividends), exchange of shares, or
other similar corporate change, the aggregate number of Shares of Common Stock
subject to this Option and the exercise price applicable to this Option shall be
appropriately adjusted as provided in the Plan and subject to applicable
regulatory restrictions; provided, however, that any fractional shares resulting
from any such adjustment shall be disregarded.

H. Delivery of Shares of Common Stock

Upon the exercise of this Option, in whole or in part, the Company shall deliver
to the Optionee’s brokerage account shares in street name for the benefit of the
employee. In the event that the Company shall determine that any certificate
issued pursuant to this Paragraph H must bear a legend restricting the transfer
of such Shares, such certificate shall bear the appropriate legend.

I. Non-transferability of Option During Lifetime

This Option may not be sold, transferred, assigned or otherwise alienated or
hypothecated other than by will or by operation of the laws of descent and
distribution or as otherwise provided in the Plan and is subject to termination
as provided in the Plan.

 

4



--------------------------------------------------------------------------------

J. Miscellaneous

This Agreement is binding on you and your executors, administrators, heirs and
personal and legal representatives and on the Company and its successors or
assigns.

The laws of the State of Delaware will control the interpretation and
enforcement of this Agreement.

This Agreement, including the Cover Page and the Plan, contains the entire
Agreement and all terms between you and the Company with respect to the Option,
and there are no other misunderstandings, warranties or representations with
respect to the Option.

The Optionee shall have no right, in respect to the Option granted, to vote on
any matter submitted to Company stockholders.

Nothing in this Agreement gives you the right to continue working for or with
the Company or any of its subsidiaries nor changes the right which the Company
has to terminate your employment at any time.

K. Plan Prevails

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as noted below, in the event of a conflict between any term of the Agreement and
the terms of the Plan, the term of the Plan shall control. With respect to
Section D of this Agreement, in the event of any conflict between any terms of
the Change in Control Agreement, this Agreement, and the terms of the Plan, the
terms of this Agreement shall control.

 

5